Citation Nr: 1218407	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  00-15 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from August 1962 to August 1965, and had subsequent reserve service in the Army National Guard.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 1999 decision by the RO in Oakland, California, that denied service connection for PTSD.

This case was remanded for additional development in October 2004, July 2009, and January 2011, and the case was subsequently returned to the Board.

The evidence shows that the Veteran has been diagnosed with schizophrenia in addition to PTSD.  Under the circumstances, the Board finds that the Veteran's claim should be characterized as entitlement to service connection for an acquired psychiatric disorder to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1   (2009) (indicating that a veteran's claim for service connection for psychiatric symptoms should not be limited to consideration of a specific diagnosis where the pleadings and evidence suggest a claim of broader scope). 


FINDINGS OF FACT

1.  The Veteran did not engage in combat while serving in the Navy and does not have PTSD due to alleged combat in Vietnam.

2.  Only one of the Veteran's claimed in-service stressors has been verified, and the Veteran repeatedly failed to report for a scheduled VA examination in connection with his claim.  There is no diagnosis of PTSD based on the single verified stressor.

3.  The Veteran's other claimed combat and non-combat stressors are both incredible and unverified.

4.  There is no competent and credible evidence that any acquired psychiatric disorder had its onset in service, that a psychosis manifested within one year of service discharge, or that any current acquired psychiatric disorder is related to his active military service.


CONCLUSION OF LAW

A chronic acquired psychiatric disorder, including PTSD and schizophrenia, was not incurred in or aggravated by service; and psychosis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304(f), 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating this claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record: (1) that is necessary to substantiate this claim; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486. 

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a SOC or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In this case, a March 2004 letter was sent after initially adjudicating the claim for service connection for PTSD in June 1999.  This letter informed the Veteran of the type of information and evidence required to substantiate this claim for service connection and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  After repeated attempts to obtain the Veteran's current mailing address, additional notice was provided in a more recent letter dated in January 2010, while the claim was on remand.  He was advised of the downstream disability rating and effective date elements of this claim in the January 2010 letter.  See Dingess/Hartman, supra.  The claim was readjudicated in a January 2012 supplemental statement of the case.  So he has received all required VCAA notice concerning this claim.  Moreover, he has not alleged any prejudicial error in the content or timing of the VCAA notice he received.  As explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), he, not VA, has this burden of proof of showing there is a VCAA notice error in timing or content and, moreover, that it is unduly prejudicial - meaning outcome determinative of his claim.  Thus, absent this pleading or showing, the duty to notify has been satisfied. 

And as for the duty to assist, the RO obtained the Veteran's available service treatment records (STRs), service personnel records, private medical records, records from the Social Security Administration (SSA) and VA treatment records.  The Board previously remanded this case in order for the Appeals Management Center (AMC) to arrange for a VA examination for a medical opinion concerning the determinative issue of whether any current psychiatric disorder is related to his military service, to obtain additional information from the Veteran regarding his alleged in-service stressors and any medical treatment for his claimed psychiatric disorder, and to attempt to verify one of the Veteran's previously reported stressors.  As noted in the July 2009 and January 2011 remands, the Veteran has not kept VA apprised of his current mailing address, and many of the letters VA has sent to the Veteran have been returned as undeliverable, although the January 2010 VCAA notice letter was not returned by the post office.  The Veteran has not provided any additional information or responded to any of VA's letters since the last two remands, including the January 2010 VCAA letter.  The Board remanded this case in October 2004 partly to attempt to obtain relevant treatment records from the Veteran's employer dated in 1967, but, as noted, he did not respond to VA's development letters.  Moreover, he has not submitted any pertinent medical records.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty to assist is not always a one-way street and if a Veteran desires help with his claim he must cooperate with VA's efforts to assist him).  

Pursuant to the remand, the AMC contacted Defense Personnel Records Information Retrieval System (DPRIS) to try and corroborate one of the Veteran's alleged stressors (i.e., the only stressor for which he has provided sufficient details to attempt verification).  

While the case was on remand, the AMC attempted to arrange for a VA compensation and pension examination of the Veteran in connection with this appeal, and the record reflects that the Veteran repeatedly failed to report for his scheduled and rescheduled VA examination on three occasions in May 2011 and June 2011.  A computer printout of the Veteran's VA medical appointments reflects that on the third attempt to schedule a VA examination, he cancelled the appointment because he had a conflict.  He has made no effort to contact VA in order to reschedule his examination.  The letters sent to the Veteran by the VA Medical Center to notify him of his scheduled VA examinations are contained in the claims file, and they are addressed to the Veteran's most recent address of record, as listed in the Veterans Health Administration (VHA) computer database.  The Board finds that the Veteran has not cooperated with VA's efforts to assist him, and that since he has shown that he is unwilling to report for a scheduled VA examination, a remand to attempt to schedule another VA examination would be futile.

The requested remand actions have been completed to the extent possible, in light of the Veteran's unwillingness to cooperate with VA's efforts to assist him with the development of his claim.  The Board is therefore satisfied there was sufficient compliance with these remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) and Dyment v. West, 13 Vet. App. 141, 146- 47 (1999).  A Court or Board remand confers upon the appellant the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 

The printout from the VHA computer database does not show that the Veteran has been seen by VA for a psychiatric disorder (although he has been seen for pulmonary and cardiac complaints).  The Veteran has not reported recent VA or private treatment for a psychiatric disorder.  The Board concludes that all the available records and medical evidence have been obtained in order to make a determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Thus, as there is no other indication or allegation that relevant evidence remains outstanding, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A.

II.  Analysis

The Veteran seeks service connection for PTSD.  He has also been diagnosed with paranoid schizophrenia.  As noted in the introduction, the claim has been recharacterized as a claim for an acquired psychiatric disorder, to include PTSD, pursuant to Clemons. 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

To establish entitlement to service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection for PTSD requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997). 

If the evidence establishes the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(2).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d). 

The Board notes that effective July 13, 2010, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2011).  

If, on the other hand, there is no combat experience, or if there is a determination that the Veteran engaged in combat but the claimed stressor is unrelated to that combat, then there generally must be independent evidence corroborating the Veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  His testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  That is to say, a stressor cannot be established as having occurred by after-the-fact medical nexus evidence.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996). 

Psychoses will be presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  A recently issued definition of a "psychosis" includes the following specific disorders:  brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder, not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  38 C.F.R. § 3.384.  See 71 Fed. Reg. 42,758-60 (July 28, 2006).  Under 38 C.F.R. § 4.125(a) (2011), for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  

If chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity (permanency) of disease or injury in service and, in turn, link the currently claimed disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id. 

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404   (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, the tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  See also Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469   (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

The medical evidence on file demonstrates that the Veteran has a current psychiatric disorder.  VA outpatient treatment records dated from May 1997 to May 2000 reflect treatment for psychiatric disorders, variously diagnosed as paranoid schizophrenia, substance abuse, and PTSD.  

Therefore, there is competent medical evidence establishing the Veteran has a current acquired psychiatric disorder, which has been variously diagnosed as noted above.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  But see, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

So resolution of his appeal turns on whether any current acquired psychiatric  disorder is attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

And as to the PTSD claim, even though he has been diagnosed with this disorder, there still has to be confirmation of a stressor in service and attribution of the PTSD diagnosis to that stressor.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 

The Veteran's service personnel records show that he served on active duty in the U.S. Navy from August 1962 to August 1965, and had subsequent service in the Army National Guard.  His service personnel records reflect that he served aboard the USS Hancock (an aircraft carrier) from May 1964 to August 1965, as a radio operator.  In early 1964, prior to his service aboard the USS Hancock, he had two absences without leave (AWOL).  His DD Form 214 is of record and shows that he did not receive any combat citations or awards.  Neither it nor his other service records provide any indication he engaged in combat.

The Veteran's STRs are negative for complaints or diagnosis of a psychiatric disorder.  In a February 1962 pre-enlistment report of medical history, the Veteran denied a history of depression, excessive worry, or nervous trouble of any sort.  In an August 1962 report of medical history completed on enlistment, the Veteran reported a history of depression or excessive worry, and denied nervous trouble.  He added that he used to worry about his family because his parents were discussing divorce.  The reviewing examiner noted that the Veteran had a history of occasional situational worry with mild depression, and there was no current disability.  On enlistment medical examination in August 1962, the Veteran's psychiatric system was listed as normal.  On separation medical examination in August 1965, the Veteran's psychiatric system was listed as normal.

Medical records from the Veteran's subsequent period of reserve service in the Army National Guard reflect that in reports of medical history dated in June 1973 and June 1974, the Veteran denied a history of depression, excessive worry, or nervous trouble of any sort.  On medical examinations in June 1973 and June 1974, the Veteran's psychiatric system was normal.

The first medical evidence of a psychiatric disorder is dated in 1997.

During the course of this appeal the Veteran has contended that he incurred PTSD as a result of multiple very different events in service, and his reports of his alleged in-service stressors have varied over time.

Medical records from a VA Vet Center dated from May to June 1997 reflect that he reported frequent auditory hallucinations, and nightmares in which people in street clothes slowly become Viet Cong.  He reported amphetamine and alcohol use.  The Axis I diagnosis was amphetamine abuse and rule out PTSD.  A December 1997 VA outpatient treatment record reflects that the Veteran had been referred to the Vet Center for PTSD but the Vet Center referred him back to the VA outpatient clinic stating that he did not have PTSD and was not in combat or a combat zone.  It was noted that he was undergoing substance abuse treatment.

A December 1997 VA psychiatry note reflects that the Veteran reported a series of paranoid delusions and psychotic symptoms including hearing voices, and said he believed that the "VC" were stalking him and tracking his whereabouts.  The examiner stated that although the Veteran had a history of "crank" abuse, which could be a major contributor to his paranoid psychosis, but that given his long history and classic age of onset along with his apparent thought disorder, overt paranoid delusions, and psychosis, he suspected undiagnosed chronic paranoid schizophrenia.

A January 1998 VA social work note reflects the Veteran was having financial difficulty and was unsure whether he should apply for VA compensation or pension.  He decided to apply for VA compensation as he believed his present difficulties were related to his military service and that he might have PTSD.  A February 1998 VA social work note reflects that the Veteran's private therapist, Dr. J.D., strongly felt the Veteran had PTSD from his military experiences.  The social worker noted that the Veteran's Vet Center counselor felt that the Veteran's statements regarding his Vietnam history did not hold together, and questioned a PTSD diagnosis for the Veteran.  His impression was that the Veteran might have a thought disorder or psychosis that made it difficult for him to tell reality from fantasy, and said that the Veteran also acknowledged this with him.  It was noted that the Veteran's reported history did not match with his DD Form 214 or his enlistment in the Navy (in contrast, the Veteran reported that he worked with the Army and Special Forces).  The social worker indicated that the Veteran did not appear to be intentionally malingering but was suffering from confusion and paranoia.

A March 1998 VA mental health treatment note reflects that the Veteran's primary complaint was that men were following him around who never said anything but looked like Viet Cong.  He reported that after discharge from military service, he worked for Pacific Bell for 20 years.  He quit and returned to them ten years later but began having difficulties at work.  He began seeing Viet Cong concurrently with returning to work with this employer.  The therapist noted that the issue of whether the Veteran was in combat was unclear, and the facts they had indicated that he was not in combat.  It was noted that the Veteran had a long history of methamphetamine and alcohol abuse which continued today.  A recent methamphetamine screening test was positive.  Substance abuse treatment was planned, and the therapist indicated that when he had been free of drugs and alcohol for one month, he would undergo psychological testing for differential diagnoses of schizophrenia, PTSD, and substance-induced dementia.

An April 1998 VA mental health note reflects that although the Veteran's service record indicated that he was on a Navy ship for his tour of duty, he reported that he was "loaned to the Army" and was on a long-range patrol in the Mekong Delta assigned to search and destroy from 1963 to 1965.  His story today was about tracking a notorious female Vietnamese sniper.  He said that he and another soldier named McCoy, also a famous sniper, tracked this woman and shot her to death with five other soldiers.  The Veteran became tearful while telling this story. The therapist stated that it was very difficult to tell if the story was a real memory or a product of the Veteran's psychosis combined with input from his real experiences, what he has heard from other veterans, and what he has seen in movies and the media.  She stated that the Veteran's emotional response to what he was thinking was genuine.  She noted that he was still using methamphetamine.  Subsequent treatment records dated in 1998 reflect diagnoses of schizophrenia and methamphetamine abuse.

Records from the SSA reflect that in February 1999 the SSA found that the Veteran became disabled in April 1998 due to a primary diagnosis of schizophrenic, paranoid and other functional psychotic disorder, and a secondary diagnosis of substance abuse disorders (drug).  A February 1999 psychiatric evaluation by a private physician, Dr. J.D., reflects that the Veteran complained that the Viet Cong followed him but did not talk to him.  He said they had found the technology to look like Caucasians and therefore he avoided going outside or meeting new people.  Dr. D. noted that the Veteran was a somewhat poor historian.  He reported that things began in 1965 after he got out of the service, but he got married and had a baby, and he was so in love that his symptoms went away.  He said he first saw a psychiatrist in 1967, at his place of employment.  He reported VA treatment since 1997.  With respect to his military service, he said he was in the Navy, and that he was a tunnel rat in Vietnam, having to go into the tunnels to search for the Viet Cong, find them, and kill them.  He said he had to kill a number of people.  He also stated that he was held against his will for approximately three weeks, but "got out."  He stated that while he was in training in his last job, one of the people helping him reminded him of one of his captors, and he had not been able to work since then.  He reported a history of alcohol and methamphetamine addiction.  The Axis I diagnoses were paranoid schizophrenia and history of PTSD.  The examiner indicated that the Veteran presented with paranoid delusions.

In a lengthy written statement submitted in June 1999, the Veteran reported that he traveled with his girlfriend to her village in the Philippines during service.  He said he did not know the name of the village or where it was located.  He said that there he witnessed the execution by burning of three unnamed captives for raping and murdering a woman and her child.  He also said that the villagers were cannibals.  He stated that later that year he cried when he saw damaged planes landing on the aircraft carrier.

A June 1999 VA outpatient treatment record reflects that the Veteran was diagnosed with methamphetamine abuse, alcohol dependence, history of paranoid schizophrenia versus psychotic disorder versus drug-related psychosis.  The examiner indicated that the Veteran had not only been noncompliant about his treatment and appointments, he may be unreliable about his history.  There was a question about his reported military experiences, and there might be some secondary gain issues regarding VA compensation.

In an October 1999 notice of disagreement, after the RO denied his claim in June 1999, the Veteran argued that his psychiatric disorder had been misdiagnosed, and that he did suffer from PTSD.  For the first time, he related that while he served on the USS Hancock, he saw two planes crash on his ship, and one of the planes bounced off and went into the ocean, but no one tried to rescue the pilot.  He said he had been sick and disgusted over the deaths of these pilots since service and he could not get over their loss.  He said these plane crashes occurred in late 1964 or early 1965.

A December 1999 VA mental health note reflects that the Veteran reported that he was a radio operator on the USS Hancock during their tour to the South China Sea, but his ship was never under fire.  He said a number of planes that conducted missions in Vietnam returned to the ship in a damaged condition.  He reported the following stressor:  while the ship was re-supplying in the Philippines he met a woman who took him to her village.  Upon arriving at the village, he witnessed the murder of three men that had been accused of raping and murdering a woman and her daughter.  The men were burned to death and this was the source of his nightmares to the present date.  The Veteran reported a long history of substance abuse, but said he had been clean and sober since the summer of 1999.  The examiner noted that the Veteran was a relatively poor historian regarding his military service.  The Axis I diagnoses were schizophrenia by history, rule out PTSD (non-combat) and alcohol/amphetamine abuse in early remission.

A VA outpatient treatment record dated later in December 1999 reflects that the Veteran reported that he witnessed three people being burned alive in 1964 during his military service, which was non-combat.  He did not want medication, insisted that his paranoia only developed after this traumatic event, and denied experiencing hallucinations either before or after this event.  The diagnostic impression was depressive disorder not otherwise specified (NOS), rule out non-combat PTSD, and compliance issues.  He subsequently attended group therapy in the PTSD/substance abuse group.

By a letter dated in May 2000, a VA physician indicated that the Veteran had been treated for his affective disorder at a VA outpatient clinic since December 1999.  He said that the PTSD team had indicated a diagnostic impression of non-combat PTSD, based on the Veteran's reports of witnessing traumatic events in the Philippines that were non-combat in nature.  This diagnosis of PTSD is presumably in accordance with the DSM-IV criteria.  See Cohen v. Brown, 10 Vet. App. 128 (1997) (wherein the Court noted that diagnoses of PTSD are presumably in accordance with the DSM-IV criteria, both in terms of the adequacy and sufficiency of the stressors claimed).  

An August 2003 VA mental health note reflects that the Veteran reported that he was in a drug and alcohol program for 13 months.  He said he had been hearing voices for years.  He said he used to see people but now just heard the voices.  A November 2003 VA primary care note reflects that the Veteran was diagnosed with substance abuse (methamphetamine), and history of PTSD-schizophrenia.

The RO contacted DPRIS in an attempt to verify the Veteran's reported stressor regarding plane crashes (the only alleged stressor for which the Veteran provided any details).  In April 2011, DPRIS responded that they had reviewed the ship history and 1964 command history for the USS Hancock.  The histories did not document crashes on the flight deck.  The December 1964 deck locks for the USS Hancock showed that an A-4C Skyhawk crashed into the flight deck, killing the pilot on impact.  The aircraft was destroyed, and the fire was put out on the flight deck.  This occurred in the South China Sea.

In an April 2011 memorandum, the AMC determined that the Veteran's alleged stressor regarding a plane crash on his ship was corroborated.

The Board notes that although the Veteran's reported stressor of a plane crashing on his ship (an aircraft carrier) has been verified, he has never been diagnosed with PTSD based on this stressor.  Each time he was diagnosed with PTSD, it was based on another (unverified and incredible) stressor.  And, as noted, he has refused to report for his VA compensation and pension examination that was scheduled and rescheduled on three occasions in May and June 2011.  This examination could have provided evidence in support of his claim, but was not conducted solely because of his refusal to report for this examination.  He has not submitted any evidence linking a current diagnosis of PTSD to this single verified stressor.  Hence, there is no medical evidence linking a current diagnosis of PTSD to this verified stressor, as required for service connection of PTSD based on this non-combat stressor.

Moreover, the Board finds that the Veteran's many and extremely varied reports of other in-service stressors are either incredible or unverified.  Although he has reported that he was lent to the Army Special Forces as a sniper and was on long range patrol from 1963 to 1965, that he was a "tunnel rat" in Vietnam and killed several people, and that he was prisoner for three weeks but escaped, the Board finds that these alleged stressors are not credible, in light of the fact that his service personnel records show that he served as a radio operator on an aircraft carrier in the Navy, and moreover, was in the continental United States in 1963, and was AWOL for periods in early 1964.  This is highly probative evidence against his claim that he engaged in combat as alleged.  With respect to his unverified report of watching three men being burned to death in the Philippines, he has not provided any details to enable VA to attempt to verify this non-combat stressor.

The Board finds that there is absolutely no evidence, other than the Veteran's statements, suggesting that he fought in combat.  The Veteran has given inconsistent statements regarding his alleged in-service stressors, his descriptions have varied over time, and he has added additional stressors during the course of the appeal.  These inconsistencies in the record weigh against his credibility.  Moreover, several medical professionals have indicated that his reported stressors are not consistent with his service, that he has delusions, and that he is an unreliable historian.  The Board agrees.

After a review of all of the evidence of record, the Board finds that the Veteran did not serve in combat.  Given the lack of corroboration, the fact that his alleged stressors (other than the single plane crash) are not consistent with the circumstances of his service, and the several instances of inconsistent statements, and the Veteran's diagnosed schizophrenia, hallucinations, and delusions, the Board must find the Veteran's credibility to be lacking with respect to the alleged stressors (other than the plane crash).  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").  As such, the Board finds that the Veteran's statements do not constitute credible evidence of an in-service stressor.

To emphasize, while the amended regulations provide for a way to establish PTSD without supporting evidence, the lower evidentiary standard applies only of a VA psychologist or psychiatrist (or a psychiatrist or psychologist with whom VA has contracted) confirms the claimed stressor which supports the diagnosis.  This is not shown in the instant case.  

As the Board has found the Veteran's statements regarding the occurrence of the other claimed stressors to be lacking credibility and inconsistent with his service, and the stressors are not corroborated by other sources, service connection for PTSD is not warranted on any basis. 

As to the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD, the evidence reflects that the Veteran has been diagnosed with other acquired psychiatric disorders including schizophrenia and substance abuse/dependence.  There is no evidence linking the current schizophrenia with service, and no evidence that a psychosis was manifested within the first post-service year.  In this regard, the Board notes that the Veteran's psychiatric system was clinically normal on service examinations in 1973 and 1974.

The Veteran lacks the competence to diagnose PTSD or any other psychiatric disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  Assessment of any acquired psychiatric disorder requires mental health evaluation by a clinical psychologist or psychiatrist, not lay observation.  It follows that the Veteran is not competent to assert that his current psychiatric disorder is related to service.  An acquired psychiatric disorder is not diagnosed by unique and readily identifiable features and does not involve a simple identification that a layperson is competent to make.  The determination of both the diagnosis and etiology of any acquired psychiatric disorder must be made by a mental health professional, pursuant to the Diagnostic and Statistical Manual of Mental Disorders, 4th. Edition.  This requires medical expertise that the Veteran fails to possess, such that the Veteran is not competent in that regard.  Therefore, the Veteran's unsubstantiated statements regarding the diagnosis or etiology of claimed PTSD are found to lack competency.  

As part of the current VA disability compensation claim, in recent statements, the Veteran has asserted that his symptoms of a psychiatric disorder have been continuous since service.  He asserts that he continued to experience psychiatric symptoms after he was discharged from the service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a psychiatric disorder after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of a psychiatric disorder since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave in 1973 and 1974, he denied any history of depression or excessive worry, frequent or terrifying nightmares, and denied nervous trouble of any sort.  

Specifically, the service separation examination report reflects that the Veteran was examined and his psychiatric system was found to be clinically normal.  His in-service history of symptoms shortly after service separation is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to a psychiatric disorder for more than 30 years following active service.  The Board emphasizes the multi-year gap between discharge from active duty service (1965) and initial reported symptoms related to a psychiatric disorder in approximately 1997 (a 30-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

The Veteran did not claim that symptoms of his current psychiatric disorder began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements); 

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, supra.
 
The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, and the absence of complaints or treatment for years after service.

Other than the medical opinions relating PTSD to unverified, incredible in-service stressors, there is no competent evidence of record linking the current psychiatric disorder schizophrenia first shown years after active duty, to any incident of service. 

For all of these reasons and bases, the Board finds the probative, i.e., competent and credible, medical and other evidence of record does not establish the Veteran has an acquired psychiatric disorder, to include PTSD, that is attributable to his military service.  Although he is entitled to the benefit of the doubt where the evidence is in approximate balance, this benefit-of-the-doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against his claim.  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

ORDER

Service connection for an acquired psychiatric disorder, including PTSD, is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


